                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 STEPHANIE KINLEY,                            :   Case No. 1:18-cv-784
                                              :
         Plaintiff,                           :   Judge Timothy S. Black
                                              :   Magistrate Judge Stephanie K. Bowman
 vs.                                          :
                                              :
 IRS- SPECIAL PROCESSING                      :
 BRANCH, et al.,                              :
                                              :
         Defendants.                          :

                         DECISION AND ENTRY
             ADOPTING THE REPORT AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 4) AND
                 TERMINATING THIS CASE IN THIS COURT

        This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the

Magistrate Judge reviewed the pleadings filed with this Court and, on November 19,

2018, submitted a Report and Recommendation. (Doc. 4). No objections were filed.

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo

all of the filings in this matter. Upon consideration of the foregoing, the Court does

determine that the Report and Recommendation should be and is hereby ADOPTED in

its entirety.

        Accordingly, for the reasons stated above:

        1) Plaintiff’s complaint (Doc. 4) is DISMISSED with prejudice.
        2) The Clerk shall enter judgment accordingly, whereupon this case is
           TERMINATED from the docket of this Court.

        IT IS SO ORDERED.

Date:        12/17/18                                     s/ Timothy S. Black
                                                          Timothy S. Black
                                                          United States District Judge




                                            2
